Gilbert, J.
“Courts of record retain full control over orders and judgments during the term at which they were made, and, in the exercise of a sound discretion, may revise or vacate the same.” “Such discretion will not be controlled unless manifestly abused.” Bowen v. Wyeth, 119 Ga. 687 (46 S. E. 823); Perkins v. Castleberry, 119 Ga. 702; (46 S. E. 825); Phillips v. Phillips, 124 Ga. 912 (53 S. E. 457).
The judgment vacated was rendered on March 19, 1929, and the petition to vacate was filed on April 5, 1929, both dates being within the same term of the superior court of Fulton County, to wit, the term beginning on the first Monday in March. Therefore, it not appearing that the discretion of the trial court was abused, the judgment will be affirmed. The decision of Cofee v. Coffee, 101 Ga. 787 (28 S. E. 977), on the reported facts, would seem to be in conflict with what has been ruled above. It appears, however,, from the official record of file in this court that the original *434judgment in that ease was rendered at the January term, 1891, and the motion to abrogate or modify the decree was made at the July term, 1896. The original decree, after confirming conveyances of certain realty and personalty made by Coffee to his wife in settlement of their differences, provided, “that he pay to his said wife . . five dollars per month, towards the support of the children, promptly upon the last day of each month.” The motion to abrogate or modify the decree had reference only to the portion requiring Coffee to pay the five dollars monthly on account of alimony for his children, and was based upon the grounds that he Was insolvent at the time of the motion, that he had not been permitted to visit his children as provided in the decree, that one of them had married and was well provided for, and that one of the others was earning sufficient to support himself.

Judgment affirmed.

All the Justices concur,

except